        Case 2:08-cv-03010-CMR Document 407 Filed 08/22/19 Page 1 of 17



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 __________________________________
                                                :
 PETER BISTRIAN,                                :   CIVIL ACTION
                                                :
                               Plaintiff,       :   No. 2:08-CV-03010-CMR
                                                :
                    v.                          :
                                                :
 WARDEN TROY LEVI, et al.,                      :
                                                :
                        Defendants.             :
 __________________________________


                     PLAINTIFF’S MEMORANDUM IN FURTHER
                  SUPPORT OF MOTION FOR ADVERSE INFERENCE

I.     FACTS
       A.      The Corridor Video Is the Definitive Evidence Concerning Search of Aaron
               Taylor – There Is No Substitute
       Any pat or wand search of an inmate being taken from his cell to a rec pen in the SHU at

the FDC in October 2006 was conducted just outside the inmate’s cell, after the inmate had been

cuffed while still in his cell. See, e.g., Griffith, August 20, 2019 at pp. 28-29; Gravette, July 26,

2019 at pp. 27-28. At this time, the area outside each inmate’s cell in the SHU was the subject of

a video recording device, such that what took place outside the cell was video recorded. Id. The

testimony in this case is clear and uncontradicted that the video apparatus recorded what took place

concerning Aaron Taylor outside his cell on his way to being escorted to the rec pen on October

12, 2006. See Griffith, August 20, 2019 at pp. 45-46; Gravette, July 26, 2019 at p. 27. This was

acknowledged to be the most definitive evidence. Id.

       This is all the more true given that the particulars of the search are critical. Program

Statement 5500.11, August 10, 2003, includes the following requirement: “When using the hand-

held metal detector, staff must closely check body cavity areas, i.e., mouth, nose, ear, rectum, and
           Case 2:08-cv-03010-CMR Document 407 Filed 08/22/19 Page 2 of 17



vagina.” Exhibit P-28-011. James Griffith confirmed the applicability of this requirement (August

20, 2019 at pp. 61-63). Whether these steps were taken can only be learned through the video.

The importance of the specifics of the search is underscored by Taylor’s testimony that he

concealed the razor weapon in his drawers. 1

          B.       The Government’s Conduct in Not Retaining and Reviewing the Video as Part
                   of Its Investigation and Report Was Inexplicable and Intentional
          The viciousness of Taylor’s attack, the extent of injuries to Peter Bistrian, the fact that

Taylor was known to be so dangerous and was not restrained while Bistrian was cuffed behind his

back, and the use of a munitions grenade device demonstrated the urgency of obtaining the video

in order to learn how this attack could have occurred. The likelihood of a lawsuit, particularly

given Mr. Bistrian’s other grievances arising from 440-plus days in solitary confinement and the

Northington attack, was great. The need was also underscored by the grave security concerns

which the FDC and BOP should have had. Moreover, there was a mandatory policy requiring an

investigation, and preservation of the records concerning the investigation. See Exhibit P-33.2

James Knox, who was the Captain at the FDC at the time of the attack, admitted that the matter of

how Taylor got a razor weapon in the rec pen would be a necessary part of the required

investigation, and that the investigation needed to include review of the video. Knox, August 12,

2019 at pp. 174, 176, 179. The investigation of this kind of attack begins immediately after the

attack, while the evidence is fresh, as reflected by the witness statements in the report of an attack.

See Exhibit P-151.

          There is no report or testimony that any investigation was made concerning the matter of



1
    The other policy statements concerning required pat and wand searches are contained in Exhibits G-16 and P-17.
2
  Exhibit P-33 includes the following directive: “Collect and preserve all evidence pertaining to any serious incidents
involving inmates or staff. Your responsibilities also include maintaining records and documents in reference to major
incidents.”

                                                          2
          Case 2:08-cv-03010-CMR Document 407 Filed 08/22/19 Page 3 of 17



how Aaron Taylor came to have a razor weapon in the rec pen on October 12, 2006, and there is

no report or testimony as to whether the video was reviewed, or, indeed, as to whether Taylor had

been searched. David Knox testified that the video should have been reviewed, and that the person

responsible for making the review was James Gibbs. Knox, August 12, 2019 at pp. 174, 176. Mr.

Gibbs testified that there was no investigation as to how Aaron Taylor came to have the razor

weapon he used to attack Peter Bistrian. Deposition of James Gibbs, September 22, 2014 at 153:7-

154:9, entered into evidence on rebuttal on August 20, 2019, at p. 146. There are two realistic

possibilities. One, that the video was reviewed and destroyed, because of what is showed, or, more

precisely, because of what it did not show. Two, that the video was never reviewed and was

intentionally not preserved because the government knew that it would not show a search, or show

a search in minimal compliance with written, mandatory policy. A third alternative, namely

inadvertence, defies credibility. 3

         C.        The Government Destruction of the Razor Weapon and Munition Device Has
                   Compounded the Spoliation
         The spoliation of evidence concerning the Taylor attack does not end with the video. The

criminal trial of Aaron Taylor took place in 2010. At the criminal trial, the razor weapon and the

used munition device were in evidence. They both disappeared after the trial. No record was kept

as to the identity of the munition device, and no record was kept of the razor weapon which would

show its length or composition. The Bistrian case had been filed on June 27, 2008, and the U.S.

Attorney’s Office that handled the criminal trial is the same office which has represented the

government in this case. These were both important pieces of evidence. Moreover, they are


3
  The extent to which the government would have needed to go to ignore the video is underscored by the testimony
of Patrick Griffith that supervisory staff lieutenants viewed the videos in the SHU on a daily basis. Griffith, August
20 at p. 46. Regardless of whether this testimony is true, it binds the government on this issue. If, as Griffith testified,
the purpose of the review was to ascertain whether staff were properly performing their duties, how could the video
showing whether a search was made of Aaron Taylor before he attacked Peter Bistrian with a razor weapon not have
been promptly reviewed, or at least reviewed at the daily review, and preserved?

                                                             3
         Case 2:08-cv-03010-CMR Document 407 Filed 08/22/19 Page 4 of 17



relevant to the search issue. The length and composition of the razor weapon are directly related

to the adequacy of any search, and to the issue of whether and how searches were made of Aaron

Taylor’s cell. 4 The identity of the munition device is critical to the effect on Peter Bistrian of the

explosion under his back. As to the latter, Plaintiff hopes that prejudice has been cured by

agreement as to the munition device that was likely used, but, as to the razor weapon and video,

the prejudice is not curable.

II.     This Court Should Draw the Negative Inference that the Video Would Have Shown
        that the Required Pat and Wand Search of Aaron Taylor Was Not Made Before He
        Was Taken to the Rec Pen on October 12, 2006
        A.       The Court Has Broad Discretion to Impose Sanctions for Spoliation of
                 Evidence
        “‘Spoliation is the destruction or significant alteration of evidence, or the failure to preserve

property for another’s use as evidence in pending or reasonably foreseeable litigation.’”

Paramount Pictures Corp. v. Davis, 234 F.R.D. 102, 110 (E.D. Pa. 2005), quoting Mosaid Techs.,

Inc. v. Samsung Elecs. Co., Ltd., 348 F. Supp. 2d 332, 335 (D.N.J.2004). “Spoliation occurs where:

the evidence was in the party’s control; the evidence is relevant to the claims or defenses in the

case; there has been actual suppression or withholding of evidence; and, the duty to preserve the

evidence was reasonably foreseeable to the party.” Bull v. United Parcel Serv., Inc., 665 F.3d 68,

73 (3d Cir. 2012), citing Brewer v. Quaker State Oil Ref. Corp., 72 F.3d 326, 334 (3d Cir. 1995).

        “A showing of spoliation may give rise to a variety of sanctions: ‘[1] dismissal of a claim

or granting judgment in favor of a prejudiced party; [2] suppression of evidence; [3] an adverse

inference, referred to as the spoliation inference; [4] fines; [and][5] attorneys’ fees and costs.’”

Paramount, 234 F.R.D. at 110-11, quoting Mosaid, 348 F. Supp. 2d at 335. “Spoliation sanctions

serve three functions: ‘Spoliation sanctions serve a remedial function by leveling the playing field


4
  Patrick Griffith testified that the picture that was made of the razor weapon was of no value to issues concerning
possible search because the picture fails to show the dimensions of the weapon. Griffith, August 20 at p. 42.

                                                         4
        Case 2:08-cv-03010-CMR Document 407 Filed 08/22/19 Page 5 of 17



or restoring the prejudiced party to the position it would have been without spoliation. They also

serve a punitive function, by punishing the spoliator for its actions, and a deterrent function, by

sending a clear message to other potential litigants that this type of behavior will not be tolerated

and will be dealt with appropriately if need be.’” Paramount, 234 F.R.D. at 111, quoting Mosaid,

348 F. Supp. 2d at 335.

       Spoliation of video evidence, like spoliation of other forms of evidence, is a proper basis

for sanctions. See, e.g., Kounelis v. Sherrer, 529 F. Supp. 2d 503, 522-23 (D.N.J. 2008) (defendant

sanctioned for costs and attorneys’ fees that plaintiff incurred relating to discovery regarding a

destroyed videotape, including subpoenas, depositions, and an evidentiary hearing on plaintiff’s

motion for sanctions); Abdulahi v. Wal-Mart Stores East, L.P., 76 F. Supp. 3d 1393 (N.D. Ga.

2014) (awarding attorneys’ fees incurred in preparing motion for sanctions as sanction for failure

to preserve videotape evidence).

       “Sanctions motions addressing claimed spoliation of evidence are serious business. They

will always implicate professional and personal reputations, and are time-consuming and costly to

litigate. When proven, the spoliation of evidence can materially affect the disposition of the case

on the merits and must be remedied.” Bozic v. City of Washington, 912 F. Supp. 2d 257, 259 n.2

(W.D. Pa. 2012).

       B.      There Is Ample Precedent Supporting Adverse Inferences for Spoliation
               Against the Government in Cases Brought Under the FTCA and Other
               Federal Statutes
       As plaintiff’s counsel detailed in the August 20, 2019 argument before the Court, adverse

inferences have been drawn against the government for spoliation in cases brought under the

Federal Tort Claims Act (“FTCA”) and other federal statutes. For example, in Smith v. United

States, 128 F. Supp. 2d 1227 (E.D. Ark. 2000), the special administrator of a decedent, who had

died following surgery at a veterans’ hospital, sued the United States under the FTCA, alleging

                                                 5
         Case 2:08-cv-03010-CMR Document 407 Filed 08/22/19 Page 6 of 17



that the hospital negligently failed to follow the standard of care. The District Court held that held

that the primary surgeon’s failure to dictate operative notes of the surgery amounted to a failure to

follow the standard of care, and gave rise to case-dispositive adverse inferences that (1) the surgeon

failed to act in accordance with the degree of skill and learning ordinarily possessed and used by

members of his profession engaged in the same type of practice or specialty in the locality in which

he practiced, and (2) as a proximate result thereof, the patient suffered injuries resulting in his

death, which would not otherwise have occurred. Based on those adverse inferences, the Court

entered judgment in favor of the plaintiff.

        Although the case did not involve the destruction of evidence, the Court found that “an

adverse inference may be drawn from the failure of a party to produce certain evidence—in this

case an operative note – where that evidence is within the control of the party in whose interest it

would naturally be to produce it and, without satisfactory explanation, he fails to do so.” Id. at

1233. The Court noted that all hospitals, including Veterans’ Administration hospitals, require

that operative notes be dictated, “and the fact that no such notes are taken, especially following a

surgery of this magnitude, may be considered suspicious.” Id. at 1234. The Court found the

surgeon’s proffered explanation for his failure to dictate operative notes to be “suspicious and, at

least, unsatisfactory” (id. at 1234), and “the Court will draw the strongest possible adverse

inference and thereby conclude that plaintiff has met his burden of proof in establishing his claim

of negligence.” Id.

        In Sovulj v. United States, 2008 WL 11449125 (E.D.N.Y. May 14, 2008), the widow of a

deceased inmate at FCI-Schuykill in Minersville, Pennsylvania 5 brought an FTCA action alleging

that a Bureau of Prisons (“BOP”) doctor had negligently failed to detect the presence of a tumor


5
  The Court found that Pennsylvania substantive law applied, since the alleged negligence occurred in Pennsylvania,
but that federal procedural law applied to adverse inference issues. See id. at * 2 n.5.

                                                        6
        Case 2:08-cv-03010-CMR Document 407 Filed 08/22/19 Page 7 of 17



on an x-ray taken of her husband at the prison. The BOP had destroyed the x-ray, and plaintiff

moved for an adverse inference that the missing x-ray would have revealed the presence of a tumor

in her husband’s lungs. A Magistrate Judge found that the BOP had an obligation to preserve the

x-ray because it was on notice of plaintiff’s claim prior to the x-ray’s destruction, and that the BOP

acted grossly negligent in breaching this obligation. However, the Magistrate Judge recommended

denying plaintiff’s request for an adverse inference based on his finding that plaintiff had not

demonstrated the relevance of the x-ray. The District Judge granted plaintiff’s objection, and held

that plaintiff was entitled to an adverse inference permitting the jury to conclude that the missing

x-ray would have revealed the presence of a tumor. The District Judge wrote that “[t]he law of

adverse inference does not require plaintiff to satisfy an impossible standard; indeed, courts are

counseled to ‘not require too specific a level of proof ... [because] holding the prejudiced party to

too strict a standard of proof regarding the likely contents of the destroyed evidence would subvert

the prophylactic and punitive purposes of the adverse inference.’” Id. at * 2, quoting Kronisch v.

U.S., 150 F.3d 112, 128 (2d Cir. 1998).

       In Beaven v. United States Dept. of Justice, 622 F.3d 540 (6th Cir. 2010), BOP employees

brought FTCA and Privacy Act claims after a BOP agent left a folder containing detailed private

and personal information related to all prison employees in an inmate-accessible work area. The

District Court found that the plaintiffs were entitled to a non-rebuttable adverse inference that the

contents of the folder had been disclosed, in violation of the Privacy Act, as a spoliation sanction

for the government’s destruction of the folder and its contents. The Court of Appeals held that the

District Court had acted within its discretion in so doing, finding that “[t]he district court’s

spoliation sanction was necessary to further the remedial purpose of the inference.” Id. at 555

(internal quotation omitted). The Court of Appeals further stated:



                                                  7
           Case 2:08-cv-03010-CMR Document 407 Filed 08/22/19 Page 8 of 17



                   The district court’s use of a conclusive, non-rebuttable inference of
                   disclosure fulfilled the purpose of spoliation sanctions for the
                   destruction of relevant evidence. See 2 John Henry Wigmore,
                   Evidence in Trials at Common Law § 291, at 227—29 (Chadbourn
                   rev. 1979) (noting that “there is no reason why the utmost inference
                   logically possible should not be allowable, namely, that the contents
                   of the document (when desired by the opponent) are what he alleges
                   them to be, or (when naturally a part of the possessor’s case) are not
                   what he alleges them to be” and that in the case of spoliation, rather
                   than mere nonproduction, “it is open to the larger inference ...,
                   namely, a consciousness of the weakness of the whole case”); id. at
                   228 (“[T]he rule might correctly be stated as follows: The failure or
                   refusal to produce a relevant document, or the destruction of it, is
                   evidence from which alone its contents may be inferred to be
                   unfavorable to the possessor, provided the opponent, when the
                   identity of the document is disputed, first introduces some evidence
                   tending to show that the document actually destroyed or withheld is
                   the one as to whose contents it is desired to draw an inference.”).

Id. at 555 n.11 (italics in original).

          And, in Kronisch v. United States, 150 F.3d 112 (2d Cir. 1998), the plaintiff brought claims

under the FTCA and Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403

U.S. 388 (1971), alleging that a CIA agent had placed LSD in his drink at a Paris café in 1952, as

part of covert drug testing on unsuspecting victims. The District Court entered summary judgment

in favor of the defendants, but the Court of Appeals reversed as to the Bivens claims 6, finding that

plaintiff was entitled to an adverse inference based on the government’s destruction of documents

relating to the drug testing operations, and that the adverse inference was sufficient to allow the

plaintiff to survive summary judgment. The Court of Appeals wrote:

                           It is a well-established and long-standing principle of law
                   that a party’s intentional destruction of evidence relevant to proof of
                   an issue at trial can support an inference that the evidence would
                   have been unfavorable to the party responsible for its destruction.
                   This adverse inference rule is supported by evidentiary,
                   prophylactic, punitive, and remedial rationales. The evidentiary
                   rationale derives from the common sense notion that a party’s
                   destruction of evidence which it has reason to believe may be used

6
    The Court of Appeals affirmed the District Court’s holding that the plaintiff’s FTCA claims were time-barred.

                                                           8
        Case 2:08-cv-03010-CMR Document 407 Filed 08/22/19 Page 9 of 17



               against it in litigation suggests that the evidence was harmful to the
               party responsible for its destruction. The prophylactic and punitive
               rationales are based on the equally commonsensical proposition that
               the drawing of an adverse inference against parties who destroy
               evidence will deter such destruction, and will properly plac[e] the
               risk of an erroneous judgment on the party that wrongfully created
               the risk. Finally, courts have recognized a remedial rationale for the
               adverse inference—namely, that an adverse inference should serve
               the function, insofar as possible, of restoring the prejudiced party to
               the same position he would have been in absent the wrongful
               destruction of evidence by the opposing party.

Id. at 126 (internal citations, quotation, and footnote omitted).

       The Court of Appeals further found that “[t]he district court properly rejected defendants’

argument that an adverse inference was not warranted because at the time the MKULTRA

documents were destroyed in 1973 no litigation, administrative action, or congressional

investigation had commenced, and because [defendants’] reasons for destroying the evidence

allegedly had nothing to do with the fear of future litigation.” Id. at 127. “At the very least, the

district court could not rule out the possibility that a reasonable jury would find that [defendants]

feared the prospect of litigation against them individually, and that this prospect may have played

a role in their decision to order the destruction of MKULTRA files.” Id. And, the Court of Appeals

cautioned against requiring too stringent a standard of proof from a party seeking an adverse

inference sanction:

               holding the prejudiced party to too strict a standard of proof
               regarding the likely contents of the destroyed evidence would
               subvert the prophylactic and punitive purposes of the adverse
               inference, and would allow parties who have intentionally destroyed
               evidence to profit from that destruction.

Id.




                                                  9
       Case 2:08-cv-03010-CMR Document 407 Filed 08/22/19 Page 10 of 17



        C.      The Government’s Arguments Against an Adverse Inference Sanction Do Not
                Withstand Scrutiny
        At the oral argument on August 20, 2019, counsel for the United States attempted to

dismiss the precedents cited above on the basis that they pre-dated the 2015 amendments to Federal

Rule of Civil Procedure 37 regarding electronically stored information (“ESI”). Counsel for the

United States also argued that there is insufficient evidence that the government acted with the

intent required by the 2015 amendments.

        The government’s arguments fail for at least three reasons. First, as the Court recognized

at the oral argument, the video evidence of the SHU hallway was not ESI at the time of the Taylor

assault and its immediate aftermath. Second, contrary to the government’s assertions, it is far from

clear that the 2015 amendments to Rule 37 should apply to this case. Third, even if the video could

properly be categorized as ESI, and even if the 2015 amendments to Rule 37 apply to this case,

there is still abundant evidence from which the Court could conclude that the government acted

with the requisite intent.

                1.      Rule 37(e) Does Not Apply Because the Video Was Not “Electronically
                        Stored Evidence”
        The arguments made by the government at the August 20, 2019 oral argument were all

based on the premise that the video of the SHU hallway on the day of the Taylor attack was ESI

and thus subject to Fed. R. Civ. P. 37(e). The Court, however, immediately recognized that this

was not true:

                        MR. KAUFMAN:          . . . . Now, there is no question that
                we are dealing with electronically-stored information here. The
                Court has heard at length about the storage and about how short that
                storage length was. So this fits with respect to the video within the
                heartland of Rule 37.

                       THE COURT: Because the video is somehow electronic
                evidence?

                        MR. KAUFMAN: Yes.

                                                 10
       Case 2:08-cv-03010-CMR Document 407 Filed 08/22/19 Page 11 of 17



                      THE COURT: It’s not ESI. It’s just a film that rotates, like
               many surveillance videos. And it was, in 2006, certainly not part of
               ESI. It becomes that when there is litigation or when there is an
               attempt to store it. . . .

August 20, 2019 Trial Transcript, pp. 164-65. As the Court proceeded to explain, there was an

immediate investigation into prosecuting Taylor, which included the FBI and the United States

Attorney’s Office “gathering up all the evidence, including the video.” Id., p. 165.

       The Court’s analysis is supported by the history of the amendments to Rule 37. The Rule

first dealt with ESI in the 2006 amendments.          The advisory committee notes to the 2006

amendments make it clear that the committee was focused on information stored on computers:

               Subdivision (f) is new. It focuses on a distinctive feature of
               computer operations, the routine alteration and deletion of
               information that attends ordinary use. Many steps essential to
               computer operation may alter or destroy information, for reasons
               that have nothing to do with how that information might relate to
               litigation. As a result, the ordinary operation of computer systems
               creates a risk that a party may lose potentially discoverable
               information without culpable conduct on its part. Under Rule
               37(f), absent exceptional circumstances, sanctions cannot be
               imposed for loss of electronically stored information resulting from
               the routine, good-faith operation of an electronic information
               system.

               Rule 37(f) applies only to information lost due to the “routine
               operation of an electronic information system” -- the ways in which
               such systems are generally designed, programmed, and
               implemented to meet the party’s technical and business needs. The
               “routine operation” of computer systems includes the alteration
               and overwriting of information, often without the operator’s
               specific direction or awareness, a feature with no direct
               counterpart in hard-copy documents. Such features are essential to
               the operation of electronic information systems.

Advisory Committee Notes to 2006 Amendments to Fed. R. Civ. P. 37 (emphasis added).

       For present purposes, the key sentence in the advisory committee notes is this: “The

‘routine operation’ of computer systems includes the alteration and overwriting of information,

often without the operator’s specific direction or awareness, a feature with no direct counterpart in

                                                 11
       Case 2:08-cv-03010-CMR Document 407 Filed 08/22/19 Page 12 of 17



hard-copy documents.”     The committee was concerned about alteration and overwriting of

information resulting from the routine operation of computer systems, “often without the

operator’s specific direction or awareness.” Those concerns have nothing to do with evidence

such as the video of the SHU hallway, which should have been gathered and kept, just like hard-

copy documents – it never should have been put in “storage” or subject to any “routine operation”

whereby it would be altered or overwritten. And certainly, the government could not imbue the

video with the special status of ESI either by intentionally destroying it, or by ignoring it and

allowing it to be overwritten. Simply stated, the video was not ESI in the aftermath of the Taylor

attack, and the provisions of Rule 37(e) dealing with ESI do not apply.

       The 2015 Note to Rule 37(e) includes a statement that “courts may sometimes consider

whether there was an independent requirement that the lost information be preserved. Such

requirements arise from many sources—statutes, administrative regulations, an order in another

case, or a party’s own information-retention protocol.” The independent requirements for

preservation could hardly have been stronger in this case, and speak directly to the fact that the

video was critical not only to anticipated litigation but to the investigation required under BOP

Policy for the security of the FDC and protection of inmates and staff. Accordingly, these

independent requirements further underscore that the video was evidence immediately upon the

Taylor attack, well before it could have become ESI.

               2.     It Is Doubtful that the 2015 Amendments to Rule 37 Should Apply to
                      this Case
       The government argues that the 2015 amendments to Rule 37 should apply to this case,

even though the Taylor attack took place more than nine years before the amendments went into

effect, and even though plaintiff brought this suit more than seven years before the amendments

went into effect. The government’s argument is dubious, at best.


                                               12
       Case 2:08-cv-03010-CMR Document 407 Filed 08/22/19 Page 13 of 17



       The case most on point is Thomas v. Butkiewikus, 2016 WL 1718368 (D. Conn. Apr. 29,

2016), which – like this case – dealt with spoliation of video evidence relevant to attacks on the

plaintiff by other inmates. After a thorough review of prison camera surveillance procedures, the

Court determined that it would be unjust and impracticable to apply the 2015 amendments

retroactively, because the case had been filed two and a half years prior to the effective date of the

amendments, and the assaults and spoliation had occurred even earlier. Id. at * 8. Those same

concerns apply with far greater force here, given the longer time periods at issue. The Thomas

court granted the plaintiff’s request for a mandatory adverse inference instruction related to the

spoliation of surveillance footage outside the cell and of the recreation yard on the day of one of

the attacks, and granted a permissive adverse inference instruction for the spoliation of surveillance

footage outside the cell and of the recreation yard on the day of another attack. Id. at * 17.

       Several other courts have, like the Thomas court, declined to apply the 2015 amendments

to Rule 37 retroactively, whether because the relevant events and/or spoliation occurred before the

effective date of the amendments, or because they found that retroactive application would be

unjust and/or impracticable for other reasons. See, e.g., Rhoda v. Rhoda, 2017 WL 4712419, at *

3 (S.D.N.Y. Oct. 3, 2017); DiStefano v. Law Offices of Barbara H. Katsos, PC, 2017 WL 1968278,

at * 4 (E.D.N.Y. May 11, 2017); Learning Care Group, Inc. v. Armetta, 315 F.R.D. 433, 440 (D.

Conn. 2016); McIntosh v. United States, 2016 WL 1274585, at * 31 (S.D.N.Y. Mar. 31, 2016);

Thurmond v. Bowman, 2016 WL 1295957, at * 8 n.6 (W.D.N.Y. Mar. 31, 2016), report and

recommendation adopted, 199 F. Supp. 3d 686 (W.D.N.Y. 2016); Trowery v. O’Shea, 2015 WL

9587608, at * 5 n.11 (D.N.J. Dec. 30, 2015).




                                                 13
       Case 2:08-cv-03010-CMR Document 407 Filed 08/22/19 Page 14 of 17



               3.      In Any Event, There Is Abundant Evidence from Which the Court
                       Could Conclude that the Government Intentionally Destroyed the
                       Video
       Finally, plaintiff is still entitled to an adverse inference even if the video is properly

considered to be ESI, and even if the Court deems retroactive application of the 2015 amendments

to Rule 37 to be both “just” and “practicable.” Although the 2015 amendments to Rule 37 provide

that an adverse inference sanction for spoliation of ESI requires “a finding that the party acted with

the intent to deprive another party of the information’s use in the litigation” (Fed. R. Civ. P.

37(e)(2)), courts applying that standard have recognized that the requisite intent may be inferred

from circumstantial evidence and common sense.

       Moody v. CSX Transp., Inc., 271 F. Supp. 3d 410 (W.D.N.Y. 2017), is instructive. In that

case, the court decided to apply the 2015 amendments to FRCP 37 retroactively and, thus, plaintiff

was required to prove that the defendant acted with the intent of depriving the plaintiff of the

evidence (in that case, data contained on a train data recorder akin to an airplane “black box”).

The Court found that the requisite intent existed by examining the totality of the defendants’

conduct, and cited other post-2015 cases reaching similar results:

                       Moody argues that the Court may infer an intent to deprive
               from defendants’ actions in this matter. (See Docket # 68–1 at 22).
               The Court agrees. In Ala. Aircraft Indus., Inc. v. Boeing Co., 319
               F.R.D. 730 (N.D. Ala. 2017), the court held that a party may be
               found to have acted with an intent to deprive within the meaning of
               Rule 37(e)(2) where “(1) evidence once existed that could fairly be
               supposed to have been material to the proof or defense of a claim at
               issue in the case; (2) the spoliating party engaged in an affirmative
               act causing the evidence to be lost; (3) the spoliating party did so
               while it knew or should have known of its duty to preserve the
               evidence; and (4) the affirmative act causing the loss cannot be
               credibly explained as not involving bad faith by the reason proffered
               by the spoliator.” Id. at 746 (quoting Managed Care Solutions, Inc.
               v. Essent Healthcare, Inc., 736 F.Supp.2d 1317, 1323 (S.D. Fla.
               2010)). Defendants’ conduct in this case supports such an inference.
               As explained more fully supra, no question exists that the lost
               evidence was highly relevant—if not the most important objective

                                                 14
       Case 2:08-cv-03010-CMR Document 407 Filed 08/22/19 Page 15 of 17



                 evidence—to the determination of liability. While knowing they had
                 a duty to preserve the event recorder data, defendants allowed the
                 original data on the event recorder to be overwritten, and destroyed
                 or recycled Lewandowski’s laptop without ever confirming that the
                 data had been preserved in another repository. Finally, their failure
                 to make any effort over the course of four years to confirm that the
                 data was properly preserved in the Vault undercuts the
                 reasonableness and credibility of their asserted belief that the
                 material was still accessible. On this record, the Court finds that
                 defendants acted with the intent to deprive Moody of the use of the
                 event recorder data. See id. at 746 (“this...unexplained, blatantly
                 irresponsible behavior leads the court to conclude that [defendant]
                 acted with the intent to deprive [plaintiff] of the use of this
                 information”). See also Brown Jordan Int’l, Inc. v. Carmicle, 2016
                 WL 815827, *1, 33–37 (S.D. Fla. 2016) (finding intent to deprive
                 where spoliating party did not credibly explain failure to preserve),
                 aff’d, 846 F.3d 1167 (11th Cir. 2017); Internmatch, Inc. v.
                 Nxtbigthing, LLC, 2016 WL 491483, *1, 4 n.6, 11 (N.D. Cal. 2016)
                 (finding defendants had acted with intent to deprive where “the
                 alleged chronology of events [was] highly improbable, [and]
                 [d]efendants’ story [was] filled with inconsistencies.”).

Id. at 431-32.

       The Moody Court further determined that it could infer the requisite intent from the

circumstantial evidence, even if it found the defendants’ explanations for the unavailability of the

evidence to be credible:

                         Moreover, even accepting as credible defendants’
                 explanation for the loss of the event recorder data, this Court still
                 concludes that defendants’ actions presented sufficient
                 circumstantial evidence from which to infer that they intended to
                 deprive Moody of the relevant data. See Ottoson v. SMBC Leasing
                 & Fin., Inc., 2017 WL 2992726, *9 (S.D.N.Y. 2017) (intentional
                 failure to take steps necessary to preserve relevant evidence
                 “satisfies the requisite level of intent required by Federal Rule of
                 Civil Procedure 37(e)”). Here, even if Lewandowski’s initial error
                 in uploading the event recorder data to the Vault is excused,
                 defendants’ repeated failure over a period of years to confirm that
                 the data had been properly preserved despite its ongoing and
                 affirmative Rule 11 and Rule 26 obligations, particularly before
                 discarding Lewandowski’s laptop, is so stunningly derelict as to
                 evince intentionality. See, e.g., Henkel Corp. v. Polyglass USA, Inc.,
                 194 F.R.D. at 457 (plaintiff’s conduct in disregard of its discovery
                 obligations, while suggesting but not conclusively establishing bad
                                                  15
       Case 2:08-cv-03010-CMR Document 407 Filed 08/22/19 Page 16 of 17



               faith, demonstrated that it was “highly culpable for the destruction
               of the relevant evidence”) (citing Shaffer v. RWP Grp., Inc., 169
               F.R.D. 19, 26 (E.D.N.Y. 1996) (finding party “highly culpable” for
               its “conscious and reckless disregard” of discovery obligations)).
               Thus, because I find that defendants’ acted with intent to deprive,
               Rule 37(e)(2) permits the imposition of severe sanctions.

Id. at 432. The Moody Court concluded that “an adverse inference instruction is justified. ‘The

prophylactic and punitive rationales [for an adverse inference instruction] are based on

the...commonsensical proposition that the drawing of an adverse inference against parties who

destroy evidence will deter such destruction, and will properly place the risk of an erroneous

judgment on the party that wrongfully created the risk.’” Id., quoting Kronisch v. United States,

150 F.3d 112, 126 (2d Cir. 1998).

       As set forth in the Fact section, supra, the evidence of bad faith and intentionality in not

promptly obtaining and preserving the video, and in allowing it to be destroyed is undeniable.

III.   CONCLUSION
       For the reasons set forth herein, Plaintiff moves for an order that the failure by the

Government to retain the video showing whether there was a search of Aaron Taylor prior to his

being taken to the rec pen on October 12, 2006 requires an inference that the video showed the

absence of the required search.

                                                     Respectfully submitted,


                                                     /s/ Richard L. Bazelon
                                                     Richard L. Bazelon, Esquire
                                                     Michael F. R. Harris, Esquire
                                                     Bazelon Less & Feldman, P.C.
                                                     One South Broad Street, Suite 1500
                                                     Philadelphia, PA 19107
                                                     (215) 568-1155

                                                     Attorneys for Plaintiff

Dated: August 22, 2019

                                               16
       Case 2:08-cv-03010-CMR Document 407 Filed 08/22/19 Page 17 of 17



                                CERTIFICATE OF SERVICE


       I hereby certify that on August 22, 2019, I served a copy of the foregoing electronically to

the counsel for all of the named defendants, including the United States.



                                              /s/ Richard L. Bazelon




                                                17
